In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐2120 
MICHAEL E. GARCIA, 
                                                 Plaintiff‐Appellant, 

                                  v. 

CAROLYN W. COLVIN, Acting Commissioner 
  of Social Security, 
                                     Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
           Northern District of Indiana, Hammond Division. 
   No. 2:12‐cv‐00027‐APR — Andrew P. Rodovich, Magistrate Judge. 
                      ____________________ 

 ARGUED NOVEMBER 19, 2013 — DECIDED DECEMBER 20, 2013 
               ____________________ 

   Before POSNER, SYKES, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  plaintiff  applied  for  social  se‐
curity disability benefits in 2010, when he was 40 years old. 
He  claimed  to  be  disabled  from  full‐time  employment  be‐
cause of abdominal pain caused by cirrhosis of the liver, se‐
vere thrombocytopenia (low platelet count), hepatitis C, and 
an  umbilical  hernia—ailments  that  had  been  diagnosed  by 
several physicians that year. All of his ailments had been ei‐
2                                                         No. 13‐2120 


ther  caused  or  exacerbated  by  alcoholism.  But  he  stopped 
drinking  in  2010  and  so  far  as  appears  his  alcoholism  is  no 
longer  a  “contributing  factor”  barring  him  from  obtaining 
disability  benefits.  42  U.S.C.  § 423(d)(2)(C);  Parra  v.  Astrue, 
481  F.3d  742,  746–47  (9th  Cir.  2007);  Fastner  v.  Barnhart,  324 
F.3d  981,  984  (8th  Cir.  2003).  An  administrative  law  judge 
ruled that Garcia is capable of doing sedentary work (albeit 
with some limitations on the type of sedentary work that he 
is able to do) and so is not disabled. Garcia sued to set aside 
the denial of his claim, lost in the district court, and appeals. 
    Two doctors who examined Garcia, one of them appoint‐
ed by Indiana’s disability agency, which works with the So‐
cial Security Administration, agreed that  he can’t  engage in 
substantial  gainful  activity.  If  that’s  correct,  he’s  disabled. 
The agency doctor noted that Garcia’s cirrhosis made him a 
candidate for a liver transplant. See Mayo Clinic, “Cirrhosis: 
Treatment,”  www.mayoclinic.org/cirrhosis/treatment.html 
(visited Dec. 19, 2013, as were the other websites cited in this 
opinion).  At  the  oral  argument  Garcia’s  lawyer  told  us  that 
his client had been placed on the waiting list for a transplant 
but had to be taken off it because he was too sick to have the 
surgery.  His  platelet  count  was too  low  to  enable  him  even 
to  have  a  liver  biopsy—commonly  performed  both  before 
and  after  a  liver  transplant,  Sanjiv  Chopra,  “Patient  Infor‐
mation:  Liver  Biopsy  (Beyond  the  Basics),”  UpToDate,  June 
12,  2013,  www.uptodate.com/contents/liver‐biopsy‐beyond‐
the‐basics—without  grave  risk.  The  abdominal  pain  from 
Garcia’s  cirrhosis  and  umbilical  hernia  is  so  severe  that  he 
has been repeatedly hospitalized for it and even treated with 
morphine  and  other  opium  derivatives,  yet  with  only  lim‐
ited  success.  And  he  has  other  ailments  besides  cirrhosis, 
hernia, and hepatitis, including lupus, anemia, colitis, anxie‐
No. 13‐2120                                                         3 


ty  and  other  psychological  problems,  and  chronic  fatigue. 
One  physician  ominously  described  Garcia’s  condition  as 
“chronic and terminal” and Garcia himself as “disabled and 
unable  to  perform  any  functions,”  because  of  pain  and  fa‐
tigue.  Another  advised  him  that  even  surgery  to  repair  his 
umbilical hernia would involve a high risk of severe compli‐
cations  because  of  his  low  platelet  count.  Unsurprisingly 
Garcia  is  not  only  virtually  house‐bound  but  also  unable 
even to perform household chores other than babysitting an 
11‐year‐old. 
    A  construction  worker,  Garcia  quit  work  in  2008—the 
date of onset of his claimed disability—because his employer 
went  out  of  business.  He  testified  that  although  his  health 
was already very bad, he could have continued working for 
that employer—but only because the employer valued Gar‐
cia’s specialized experience sufficiently to allow him to take 
two  or  three  days  a  week  off  from  work  because  of  his  ail‐
ments.  The  vocational expert testified at the disability  hear‐
ing  that  a  worker  who  misses  work  more  than  one  day  a 
month  (beyond  sick  days,  vacation  days,  and  other  author‐
ized  leave)  would  “have  difficulty  sustaining  competitive 
employment.” 
    Garcia  is,  and  has  been  since  he  applied  for  disability 
benefits, in awful shape. We are astonished that the adminis‐
trative  law  judge,  seconded  by  the  district  court,  should 
have thought him capable of full‐time employment (40 hours 
a  week).  The  administrative  law  judge’s  opinion  is  riddled 
with  errors.  For  example,  he  said  that  Garcia  “essentially 
admits that he was not disabled” as of 2008 because he was 
working  then.  But  that  overlooks  his  uncontradicted  testi‐
mony that he was employed only because he had experience 
4                                                        No. 13‐2120 


in construction that his employer valued highly. One can be 
employed  full  time  without  being  capable  of  substantial 
gainful  activity,  paradox  though  that  may  seem.  Gentle  v. 
Barnhart,  430  F.3d  865,  867  (7th  Cir.  2005);  Hawkins  v.  First 
Union  Corp.  Long‐Term  Disability  Plan,  326  F.3d  914,  915–16, 
918 (7th Cir. 2003); Wilder v. Apfel, 153 F.3d 799, 801 (7th Cir. 
1998); Kelley v. Callahan, 133 F.3d 583, 588 (8th Cir. 1998). The 
reasons  given  in  the  cases  we’ve  just  cited  are  a  desperate 
employee  or  a  lenient  or  altruistic  employer.  But  another 
reason  why  a  disabled  employee  might  be  treated  by  his 
employer  as  a  full‐time  employee,  as  by  being  paid  a  full‐
time  employee’s  wages  for  what  was  actually  part‐time 
work, might be that he possessed skills of such value to his 
employer that the employer was willing to overlook his ina‐
bility  to  work  full  time—which  appears  to  have  been  Gar‐
cia’s situation. 
     The  administrative  law  judge  gave  “no  weight”  to  the 
opinion  of  Garcia’s  treating  physician  that  his  patient  was 
“disabled and unable to perform any functions.” The judge‘s 
ground  was  that  determining  disability  is  reserved  to  the 
Commissioner  of  Social  Security  (by  which  the  administra‐
tive law judge meant reserved to him). That isn’t true. What 
is true is that whether the applicant is sufficiently disabled to 
qualify for social security disability benefits is a question of 
law that can’t be answered by a physician. But the answer to 
the question depends on the applicant’s physical and mental 
ability  to  work  full  time,  and  that  is  something  to  which 
medical  testimony  is  relevant  and  if  presented  can’t  be  ig‐
nored.  See  Bjornson  v.  Astrue,  671  F.3d  640,  647–48  (7th  Cir. 
2012);  Ferguson  v.  Commissioner  of  Social  Security,  628  F.3d 
269,  272–73  (6th  Cir.  2010).  Though  not  bound  by  the  state‐
ment in the doctor’s letter that “Mr. Garcia will be unable to 
No. 13‐2120                                                          5 


return  to  any  form  of  employment,”  because  a  doctor  may 
not  be  acquainted  with  the  full  range  of  jobs  that  a  person 
with  Garcia’s  ailments  could  fill,  the  administrative  law 
judge, if he thought this a possibility, should have asked the 
doctor  to  specify  more  exactly  what  “functions”  Garcia  is 
incapable of performing. It appears from the doctor’s report 
and  testimony  that  the  functions  Garcia  can’t  perform  in‐
clude  virtually  everything  he’d  need  in  order  to  be  capable 
of full‐time employment. 
     With two doctors—one of them an agency doctor unlike‐
ly  therefore  to  exaggerate  an  applicant’s  disability,  Bjornson 
v. Astrue, supra, 671 F.3d at 647, as the applicant is not his pa‐
tient  and  favoritism  with  applicants  would  not  go  down 
well  with  the  agency—opining  that  Garcia  can’t  work  full 
time and basing their opinions on extensive medical records 
and  their  own  medical  exams  of  the  applicant,  and  no  con‐
trary  evidence,  we  can’t  understand  on  what  rational  basis 
the administrative law judge could reject the application. But 
we can understand how he was led to that result by his er‐
rors,  such  as  his  misquoting  the  agency  doctor—who  had 
diagnosed  Garcia  as  having  abdominal  pain—as  having  di‐
agnosed him as having no abdominal pain (what he did not 
have, the  doctor had opined, was nausea  or vomiting). Nor 
was that doctor’s the only diagnosis of abdominal pain. 
    Besides  the  medical  evidence,  there  was  testimony  by 
Garcia’s  fiancée  that  Garcia  sometimes  wakes  up  at  night 
“moaning and crying from the pain.” The administrative law 
judge  gave  her  testimony  only  “some  weight,  recognizing 
the potential  for  bias” attributable  to  their relationship. The 
implication is that if a plaintiff or a defendant (or a relative 
of either—or a fiancée) testifies in a case, the testimony must 
6                                                      No. 13‐2120 


automatically  be  discounted  for  bias.  British  and  American 
courts used not to permit parties to a lawsuit (or their spous‐
es) to testify at all, because of bias. The rule “preempted the 
jury’s lie‐detecting function by declaring certain witnesses to 
be likely liars as a matter of law.” George Fisher, “The Jury’s 
Rise as Lie Detector,” 107 Yale L.J. 575, 624–25 (1997). When 
the rule was discarded, it wasn’t replaced by a rule that the 
testimony  of  the  parties  or  of  other  presumptively  biased 
witness  be  given  only  half  or  a  quarter  or  two‐thirds  the 
weight  given  the  testimony  of  disinterested  witnesses.  The 
administrative  law  judge  should  have  made  clear  whether 
he believed the fiancée’s testimony or not, or which part he 
believed, or whether he had no idea how much of what she 
said was worthy of belief. 
    The  report  of  the  agency  doctor  notes  that  Garcia  can 
walk  with  a  steady  gait,  rise  without  apparent  difficulty 
from a sitting to a standing position, stoop, squat, and even 
walk heel to toe. The administrative law judge thought these 
competences  “inconsistent  with  a  finding  of  disability.” 
Wrong again. Garcia’s ailments are unrelated to  his muscu‐
loskeletal  system  and  sense  of  balance. A person able  to  do 
all the things the administrative law judge listed would still 
be deemed totally disabled per se if he had a medical condi‐
tion  that  appears  in  the  Listing  of  Impairments.  See  “Adult 
Listings,”  Social  Security  Administration,  Disability  Evalua‐
tion  Under  Social  Security  2013,  www.ssa.gov/disability/
professionals/bluebook/AdultListings.htm.  And  the  list  in‐
cludes  schizophrenia,  deafness,  epilepsy,  metastasized  oral 
cancer,  Crohn’s  disease,  heart  disease,  asthma,  sickle‐cell 
anemia, renal failure, early‐onset Alzheimer’s (normal onset 
would be at post‐retirement age), and severe abdominal pain 
owing to (possibly terminal) untreatable liver disease. 
No. 13‐2120                                                           7 


     The  administrative  law  judge  thought  Garcia  must  have 
been  exaggerating  his  symptoms  because  while  claiming 
that  the  onset  of  his  disability  was  in  2008  and  rating  his 
pain  as  8  on  a  10‐point  scale  he  had  sought  no  medical 
treatment until 2010. But an administrative law judge is not 
allowed  to  infer  from  an  applicant’s  failure  to  have  sought 
medical care that he’s a malingerer without asking him why 
he didn’t seek care—and specifically whether he had health 
insurance. Social Security Ruling 96–7p, 1996 WL 374186, at 
*7–8; Shauger v. Astrue, 675 F.3d 690, 696 (7th Cir. 2012); Craft 
v.  Astrue,  539  F.3d  668,  678–79  (7th  Cir.  2008);  Blakeman  v. 
Astrue,  509  F.3d  878,  888  (8th  Cir.  2007);  Orn  v.  Astrue,  495 
F.3d 625, 638 (9th Cir. 2007). Persons who don’t have health 
insurance  often delay in seeking medical care even for seri‐
ous  conditions.  They  can’t  afford  hospital  bills  and  don’t 
want  to  have  to  declare  bankruptcy.  (Most  personal  bank‐
ruptcies are the result of inability to pay medical bills, often 
even  if  the  patient  is  insured.  David  U.  Himmelstein  et  al., 
“Medical Bankruptcy in the United States, 2007: Results of a 
National Study,” 122 Am. J. Med. 741, 743 (2009).) Garcia tes‐
tified at his disability hearing, without contradiction, that he 
had no health insurance. 
    The  administrative  law  judge  questioned  Garcia’s  claim 
to  be  disabled  on  the  ground  that  though  he  testified  that 
he’d quit working in 2008, he admitted having worked spo‐
radically thereafter until sometime in 2010. But none of this 
was paid work. The administrative law judge said that Gar‐
cia  “was  lifting  and  carrying  heavy  things  while  working 
construction as recently as June of 2010.” His uncontradicted 
testimony was that he was “helping a friend build a house.” 
Remember  that  his  musculoskeletal  structure  is  not  im‐
paired. So he could lift and carry things: but what things he 
8                                                       No. 13‐2120 


could lift, how large, how heavy, for how long—none of this 
was explored. And the administrative law judge didn’t ques‐
tion  Garcia’s  testimony—which  was  consistent  with  his  be‐
ing  able  to  do  only  sporadic  work  after  2008—that  he  had 
been unable to work two or three days a week in his “regu‐
lar”  job,  which  had  ended  that  year.  Remember  the  voca‐
tional expert’s testimony that missing even one day a month 
could get a full‐time employee fired. Yet if missing one day a 
month jeopardizes full‐time employment, missing 10 days a 
month (an average of 2.5 days a week for four weeks) must 
doom it. 
    We  can’t  figure  out  what  the  administrative  law  judge 
was thinking when he found that Garcia could do construc‐
tion  work  as  late  as  2010.  His  recitation  of  the  boilerplate 
cart‐before‐the‐horse  credibility  formula  that  we  have  been 
ridiculing  since  well  before  the  opinion  in  the  present  case, 
Bjornson v. Astrue, supra, 671 F.3d at 645–46; see also Parker v. 
Astrue, 597 F.3d 920, 921–22 (7th Cir. 2010), only deepens our 
puzzlement.  
     At  the  disability  hearing  the  administrative  law  judge 
asked the vocational expert about other limitations on ability 
to  work  full  time  that  the  evidence  indicated  that  Garcia 
might  have,  including  psychological  problems  that  would 
preclude  his  exercising  judgment  more  than  occasionally. 
The vocational expert replied that even simple jobs require a 
more  than  occasional  exercise  of  judgment.  But  having 
placed  such  emphasis  on  Garcia’s  ability  to  stand  up,  walk 
in a straight line, etc., the administrative law judge conclud‐
ed that he was fully capable of doing sedentary work as long 
as  it  was  simple  and  repetitive.  No  evidence  supports  this 
conclusion.  No  physician  testified—no  medical  records  re‐
No. 13‐2120                                                       9 


vealed—that  Garcia  has  the  residual  functional  capacity  as‐
cribed  to  him  by  the  administrative  law  judge,  who  had 
acknowledged  at  the  disability  hearing  that  a  person  with 
the  limits  described  in  the  medical  assessment  form  that 
Garcia’s  physician  had  filled  out  would  be  unable  to  per‐
form any paid work on a full‐time basis, let alone work actu‐
ally available in the economy. 
    Garcia  is  one  of  the  most  seriously  disabled  applicants 
for  social  security  disability  benefits  whom  we’ve  encoun‐
tered  in  many  years  of  adjudicating  appeals  from  benefits 
denials. We are surprised that the Justice Department would 
defend such a denial. 
   The  judgment  of  the  district  court  is  reversed  and  the 
case  returned  to  the  Social  Security  Administration  for  fur‐
ther proceedings consistent with this opinion. 
                                      REVERSED AND REMANDED.